    8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 1 of 11 - Page ID # 1




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA

                                                     )
ANDREA GROVE, individually and on behalf             )      CLASS AND
of similarly situated individuals,                   )      COLLECTIVE
                                                     )      ACTION COMPLAINT
               Plaintiff,                            )
                                                     )
        v.                                           )
                                                     )
MELTECH, INC.,                                       )
H&S CLUB OMAHA, INC.,                                )
and SHANE HARRINGTON,                                )
                                                     )
               Defendants.                           )
                                                     )

        1.     Plaintiff Andrea Grove (“Plaintiff” or “Grove”) brings this class and collective

action behalf of herself and all other exotic dancers who have worked at H&S Club Omaha, Inc.

(“Club Omaha”) which is, upon information and belief, owned by Defendant Shane Harrington

and managed by Defendant Meltech, Inc. Plaintiff brings this case under the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”) and the Nebraska Wage

and Hour Act, Neb. Rev. Stat. §48-1201 et seq., on behalf of herself and others similarly

situated. Plaintiff alleges that Defendants have misclassified exotic dancers working at Club

Omaha as independent contractors rather than employees, have failed to pay them minimum

wage and overtime compensation for hours worked in excess of 40 a week, and have required

dancers to pay fees and tip-outs, which constitute unlawful kick-backs under the FLSA.

                                           PARTIES

        2.     Plaintiff Andrea Grove (“Plaintiff”) is a resident of Omaha, Nebraska. Plaintiff

has worked as an exotic dancer at Club Omaha from approximately May 2016 until August

2019.

        3.     Defendant H&S Club Omaha, Inc (“Club Omaha”) is an establishment where live

nude dance entertainment is presented to adult members of the general public. Club Omaha is

                                                1
       8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 2 of 11 - Page ID # 2




located at 2607 S 120th Street, Omaha, Nebraska. Upon information and belief, Club Omaha is

owned and managed by Defendant Meltech, Inc., located in Omaha, Nebraska.

         4.     Defendant Shane Harrington is the owner of Defendant Meltech, Inc. and is an

owner-operator of Defendant Club Omaha. He directs the operations of Club Omaha’s business,

countersigns the independent contractor agreements signed by Plaintiff and other exotic dancers,

and is directly involved in Club Omaha’s payroll and employee classification decisions.

                                 JURISDICTION AND VENUE

         5.     The Court has subject matter jurisdiction under 29 U.S.C. § 201 et seq. (Fair

Labor Standards Act) and 28 USC § 1331 (federal question).

         6.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

28 U.S.C. § 1367(a), because these claims are so related to the federal claims that they form part

of the same case and controversy.

         7.     Venue is proper in the District of Nebraska because the Defendants are located in

Omaha, Nebraska, in this judicial district, and because the events giving rise to the Complaint

took place in Omaha, Nebraska, in this judicial district.

         8.     The Court has personal jurisdiction over Defendant Shane Harrington since

Defendant Harrington resides in Omaha, Nebraska, in this judicial district, and since his work as

owner of Meltech, Inc. and Club Omaha has taken place in Omaha, Nebraska, in this judicial

district.
         7.     Defendants employ individuals engaged in commerce or in the production of

goods for commerce and/or handling, selling, or otherwise working on goods or materials that

have been moved in or produced in commerce by any person, as required by 29 U.S.C. §§ 206-

207.

         8. Defendants’ annual gross volume of sales made or business done exceeds $500,000.




                                                 2
    8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 3 of 11 - Page ID # 3




                                     CLASS DEFINITIONS


         9.    Plaintiff brings this action individually and as an opt-in, collective action pursuant

to 29 U.S.C. § 216(b), on behalf of a class of all individuals who worked as exotic dancers at

Club Omaha at any time within the three years prior to joining this lawsuit, who were

misclassified as independent contractors and who were not paid minimum wage or overtime

compensation as required by the Fair Labor Standards Act, and were subject to unlawful kick-

backs under the FLSA.

         10.   Plaintiff also brings this action individually and as a class action on behalf of a

class of individuals who worked as exotic dancers at Club Omaha at any time within the three

years prior to the filing of this lawsuit, who were misclassified as independent contractors and

who were not paid minimum wage or overtime compensation as required by the Nebraska Wage

and Hour Act, Neb. Rev. Stat. §48-1201 et seq.

                                  FACTUAL ALLEGATIONS

         10.   Plaintiff and other exotic dancers who worked at Club Omaha performed dances

on stage, private dances, and VIP room dances for Defendants’ customers.
         11.   There were between 25-30 exotic dancers working at Club Omaha on any given

night.

         12.   Plaintiff and other exotic dancers were required to schedule their shifts in

advance, and were required to work a minimum of two shifts a week at Club Omaha Sunday

through Thursday. If a dancer worked only one weekday, she was required to pay a $100 fee to

Club Omaha. In practice, Plaintiff worked 4-5 shifts a week, with each shift lasting 10-12 hours.

         13.   Plaintiff and other exotic dancers were required to pay $20-$50 in house fees each

night; they were required to pay an additional $10 for every half hour they were late for their

scheduled shift.

                                                 3
    8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 4 of 11 - Page ID # 4




       14.     Plaintiff and other exotic dancers were required to arrive at the club dressed and

ready to perform

       15.     Plaintiff and other exotic dancers were required to participate in a Facebook group

run by Club Omaha and to read all messages in the group each day.

       16.     Plaintiff and other exotic dancers did not receive any wages from Club Omaha.

Instead, all their compensation came in the form of tips paid by customers for dances. Club

Omaha set the prices customers were required to pay for dances, and determined the portion of

the pay which Plaintiff and other dancers could keep. For example, a single song dance was $30,

with the dancer receiving $20. A 30-minute bed dance was $200, with the dancer receiving $140.

       17. If a dancer had less than 2 private dances during a shift, the dancer had to pay a $20

fee to Club Omaha.

       18.     Plaintiff and other exotic dancers were required to go up on stage at regular

intervals during their shift. If a dancer did not go up on stage during a given shift, she had to pay

a $100 fee to Club Omaha.

       19.     Dancers were required to work 8-hour shifts, and were required to pay a $50

penalty for leaving a shift early.

       20.     Club Omaha required Plaintiff and other dancers to adhere to rules regarding their

appearance – for example, dancers were required to have a natural hair color. The dancers were

also not allowed to accept drinks form customers, or to drink alcohol during their shift without a

manager’s permission.

       21.     Plaintiff and other exotic dancers were required to “tip out” each night, paying a

minimum of $5 each to the DJ, security, and the manager.

       22.     Defendants required Plaintiff and other exotic dancers to park in a specified area,

and to enter the club through a specific entrance depending on the time of day.

       23.     Plaintiff and other exotic dancers were subject to discipline, including

termination, suspension, and fines if they failed to follow the rules and regulations set forth by

Club Omaha, its owners, operators and managers. Plaintiff was terminated from club Omaha

                                                  4
    8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 5 of 11 - Page ID # 5




after standing up for another dancer who refused to tip out Club Omaha’s staff. This dancer was

also terminated.

       24.     The work performed by Plaintiff and other exotic dancers – namely, adult, exotic

entertainment – was central to Club Omaha’s business as a nightclub providing adult live

dancing entertainment.


              COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA


       25.     Plaintiff brings Counts I-II of this lawsuit pursuant to 29 U.S.C. § 216(b) as a

collective action on behalf of the FLSA Collective defined above.

       26.     Plaintiff desires to pursue her FLSA claims on behalf of all individuals who opt-in

to this action pursuant to 29 U.S.C. § 216(b).

       27.     Plaintiff and the FLSA Collective Members are “similarly situated” as that term is

used in 29 U.S.C. § 216(b) because, inter alia, all such individuals have been subject to

Defendants’ common business and compensation practices as described herein, and, as a result of

such practices, have not been paid the legally mandated minimum wage and overtime

compensation for hours worked over forty (40) during the workweek, and were required to pay




                                                 5
    8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 6 of 11 - Page ID # 6



unlawful kickbacks to Defendants. Resolution of this action requires inquiry into common facts,

including, inter alia, Defendants’ common misclassification, compensation and payroll practices.

       28.     The FLSA requires non-exempt hourly employees to be paid minimum wage for

all hours worked and to be paid overtime compensation at a rate of 1.5 times the regular hourly

rate for all hours worked over 40 in a week.

       29.     Defendants misclassified Plaintiff and FLSA Collective Members as independent

contractors, failed to provide them minimum wage and overtime compensation as required by the

FLSA, and required them to pay unlawful kickbacks in violation of the FLSA.

       30.     The similarly situated employees are known to Defendants, are readily identifiable,

and can easily be located through Defendants’ business records.

       31.     During the relevant time period, Defendants have employed dozens of FLSA

Collective Members. These similarly situated employees may be readily notified of this action

through U.S. Mail and/or other means, and allowed to opt in to this action pursuant to 29 U.S.C. §

216(b), for the purpose of collectively adjudicating their claims for minimum wage and overtime

compensation, unlawful kickbacks, liquidated damages (or, alternatively, interest) and attorneys’

fees and costs under the FLSA.

                       NEBRASKA CLASS ACTION ALLEGATIONS

       32.     Plaintiff brings Count III of this action as a class action pursuant to Fed. R. Civ. P.

23 on behalf of herself and the Nebraska Class defined above.

       33.     The members of the Nebraska Class are so numerous that joinder of all members

is impracticable. Upon information and belief, there are more than forty (40) members of the

Nebraska Class.

       34.     Plaintiff will fairly and adequately represent and protect the interests of the



                                                 6
    8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 7 of 11 - Page ID # 7



Nebraska Class because there is no conflict between the claims of Plaintiff and those of the

Nebraska Class, and Plaintiff’s claims are typical of the claims of the Nebraska Class. Plaintiff’s

Counsel are competent and experienced in litigating class actions and other complex litigation

matters, including wage and hour cases like this one.

       35.     There are questions of law and fact common to the proposed Nebraska Class,

which predominate over any questions affecting only individual Class Members, including,

without limitation, whether Defendants have violated and continue to violate Nebraska law

through their policy or practice of classifying exotic dancers as independent contractors and

failing to pay them minimum wages.

       36.     Plaintiff’s claims are typical of the claims of the Nebraska Class Members in the

following ways, without limitation: (a) Plaintiff is a member of the Nebraska Class; (b)

Plaintiff’s claims arise out of the same policies, practices and course of conduct that form the

basis of the claims of the Nebraska Class; (c) Plaintiff’s claims are based on the same legal and

remedial theories as those of the Nebraska Class and involve similar factual circumstances; (d)

there are no conflicts between the interests of Plaintiff and the Nebraska Class Members; and (e)

the injuries suffered by Plaintiff are similar to the injuries suffered by the Nebraska Class

Members.

       37.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because questions

of law and fact common to the Nebraska Class predominate over any questions affecting only

individual Class Members.

       38.     Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,



                                                  7
    8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 8 of 11 - Page ID # 8



efficiently, and without the duplication of effort and expense that numerous individual actions

would entail. No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action, and no superior alternative exists for the

fair and efficient adjudication of this controversy. The Nebraska Class Members are readily

identifiable from Defendants’ own records. Prosecution of separate actions by individual

members of the Nebraska Class would create the risk of inconsistent or varying adjudications

with respect to individual Nebraska Class Members that would establish incompatible standards

of conduct for Defendants.

       39.     A class action is superior to other available methods for adjudication of this

controversy because joinder of all members is impractical. Further, the amounts at stake for

many of the Nebraska Class Members, while substantial, are not great enough to enable them to

maintain separate suits against Defendants.

       40.     Without a class action, Defendants will retain the benefit of their wrongdoing,

which will result in further damages to Plaintiff and the Nebraska Class. Plaintiff envisions no

difficulty in the management of this action as a class action.

                                     CLAIM FOR RELIEF

                  Count I: Minimum Wage and Overtime under the FLSA

       41.     Plaintiff incorporates by reference the previous paragraphs of the Complaint.

       42.     Pursuant to 29 USC § 206, an employer must pay employees at least the

minimum wage for all hours worked, and 29 USC § 207 provides that overtime wages must be

paid by the employer when the employee works more than 40 hours per week.

       43.      The Defendants failed to pay Plaintiff and collective action members the

minimum wage as required by 29 U.S.C. § 206.

       44.     The Defendants also failed to pay Plaintiff and collective action members


                                                 8
    8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 9 of 11 - Page ID # 9




overtime wages for work in excess of forty hours in a week, in violation of 29 U.S.C. § 207.

       45.     Defendants’ misclassification of dancers as independent contractors when they

were really employees was knowing, willful, and intentional.

                        Count II: Unlawful Kickbacks under the FLSA

       46.     Plaintiff incorporates by reference the previous paragraphs of the Complaint.

       The house fees and mandatory tip-outs that Defendants required from Plaintiff and the

members of the collective constitute unlawful “kick-backs” to an employer under the FLSA, 29

U.S.C. § 203(m).
       47.     29 U.S.C. § 203(m)(2) provides that “[a]n employer may not keep tips received

by its employees for any purposes, including allowing managers or supervisors to keep any

portion of employees’ tips, regardless of whether or not the employer takes a tip credit.”

       48.     The unlawful kickbacks received or required by Defendants were obtained

knowingly, willfully, intentionally, or in bad faith.

       49.     Plaintiff and the members of the collective are entitled to an award of back pay

for all unlawful kickbacks required by Defendants.

                   Count III: Violation of the Nebraska Wage and Hour Act

       50.     Plaintiff incorporates by reference the previous paragraphs of the Complaint.

       51.     The Nebraska Wage and Hour Act, Neb. Rev. Stat. §48-1201 et seq., requires

employers to pay minimum wage compensation for employees for all hours worked.

       52.     During all relevant times, Plaintiff and other exotic dancers were employees of

Club Omaha within the meaning of Neb. Rev. Stat. §48-1202.

       53.     During all relevant times, Defendants were employers within the meaning of Neb.

Rev. Stat. §48-1202.

       54.     Plaintiff and other exotic dancers are entitled to recover their unpaid minimum

wage compensation as well as attorneys’ fees and costs pursuant to Neb. Rev. Stat. §48-1203 and

Neb. Rev. Stat. §48-1206.



                                                  9
8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 10 of 11 - Page ID # 10



   WHEREFORE, Plaintiff requests that the Court enter the following relief:

      a. An order permitting this litigation to proceed as a collective action pursuant to 29

          U.S.C. § 216(b);

      b. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all potential

          members of the FLSA Collective;

      c. An order permitting this litigation to proceed as a class action pursuant to Fed. R.

          Civ. P. 23 on behalf of the Nebraska Class;

      d. An order appointing Plaintiff’s attorneys as Class Counsel;

      e. An award of monetary damages to Plaintiff and Class and Collective Action

          Members in the form of back pay for unpaid minimum wages and overtime

          compensation, reimbursement of all unlawful withholdings from Plaintiff’s and the

          Class and Collective Action Members’ wages, together with liquidated damages;

      f. Attorneys’ fees and costs; and

      g. Such further relief as the Court deems just and proper.




                                          10
  8:20-cv-00193-JFB-MDN Doc # 1 Filed: 05/26/20 Page 11 of 11 - Page ID # 11



                                          Respectfully submitted,



                                          By: /s/ Harold Lichten
                                          Harold L. Lichten
                                          Olena Savytska
                                          LICHTEN & LISS-RIORDAN, P.C.
                                          729 Boylston Street, Suite 2000
                                          Boston, MA 02116
                                          (617) 994-5800
                                          hlichten@llrlaw.com
                                          osavytska@llrlaw.com


                                          Attorneys for Plaintiff
                                          and the Proposed Class and Collective




Dated:     May 26, 2020




                                     11
